 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 1 of 52 Page ID #:1



1    Diana M. Torres (SBN 162284)
     diana.torres@kirkland.com
2    Allison W. Buchner (SBN 253102)
     allison.buchner@kirkland.com
3    KIRKLAND & ELLIS LLP
     2049 Century Park East
4    Los Angeles, CA 90067
     Telephone: +1 310 552 4200
5    Facsimile: +1 310 552 5900
6    Attorneys for Plaintiff GOLO, LLC
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10   GOLO, LLC,                      )       CASE NO. 2:21-CV-2348
                                     )
11                Plaintiff,         )       COMPLAINT
                                     )
12         v.                        )       JURY TRIAL DEMANDED
                                     )
13   GOLI NUTRITION INC., a Canadian )       1. FALSE ADVERTISING
     Corporation; GOLI NUTRITION     )       (Lanham Act § 43(a))
14   INC., a Delaware Corporation;   )
     MICHAEL BITENSKY, an            )       2. VIOLATION OF
15   individual; HEIDI REGENASS, an  )       CALIFORNIA’S UNFAIR
     individual, and BETTER          )       COMPETITION LAW
16   NUTRITIONALS, LLC, a California )       (California Business & Professions
     Corporation.                    )       Code §§ 17200, et seq.)
17                                   )
                  Defendants.        )       3. VIOLATION OF
18                                   )       CALIFORNIA’S FALSE
                                     )       ADVERTISING LAW (California
19                                   )       Business & Professions Code §§
                                     )       17500, et seq.)
20                                   )
21
22
23
24
25
26
27
28
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 2 of 52 Page ID #:2



1            Plaintiff GOLO, LLC (“Plaintiff” or “GOLO”) brings this action against
2    Defendants Goli Nutrition Inc., a Canadian Corporation (“Goli Canada”); Goli
3    Nutrition Inc., a Delaware Corporation (“Goli US”) (together, “Goli”); Michael
4    Bitensky (“Bitensky”), an individual; Dr. Heidi Regenass (“Regenass”), an individual;
5    and Better Nutritionals, LLC, a California Corporation (“Better Nutritionals”)
6    (collectively, “Defendants”) for injunctive relief and damages for violation of federal
7    law and related state claims. The allegations herein are made based on personal
8    knowledge as to allegations specifically pertaining to itself, and upon information and
9    belief as to all other matters.
10                                     NATURE OF ACTION
11           1.    GOLO is a leading health and wellness company that offers a total weight
12   loss and wellness solution, which includes a unique and proprietary plan to help its
13   customers make healthy lifestyle changes to allow them to lose weight and a patented
14   dietary supplement that has been clinically shown to increase weight loss, reduce hunger
15   and cravings and suppress the appetite, reduce stress and anxiety, increase immune
16   function and increase energy. Together, the GOLO plan and dietary supplement have
17   been shown to reduce health risk factors, including by lowering blood sugar levels,
18   blood pressure, cholesterol, triglycerides, and visceral fat, and by significantly reducing
19   a person’s body mass index. GOLO began selling its proprietary weight loss and
20   wellness solution in 2013. The developers of GOLO include a team of doctors,
21   pharmacists, and researchers who have spent more than a decade developing the
22   company’s products, and focusing on sound research and science to develop a holistic
23   system that addresses weight loss and overall health and wellness. GOLO has invested
24   significant resources on studies, trials, and research to develop and deliver safe and
25   effective products that provide the benefits for which GOLO markets them. GOLO has
26   an extremely high customer satisfaction rating and has now reached over a million
27   people worldwide, giving them a chance at healthy, sustainable, and affordable weight
28   loss.


                                                 1
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 3 of 52 Page ID #:3




1          2.     GOLO operates within the growing health and wellness industry. Obesity,
2    heart disease, diabetes, and cancer are all increasing at alarming rates, and the global
3    COVID-19 pandemic has magnified the problem with increased weight gain, stress,
4    anxiety, and depression. Consumers, understandably concerned about their health, are
5    particularly vulnerable to unscrupulous companies offering products that promise easy
6    and quick routes to weight loss, stronger immune systems, and other improved health
7    markers. The increase in the number of companies making inflated and unsubstantiated
8    claims about the health benefits of their products—along with the risks those claims
9    pose to consumers—has led regulators to issue guidelines regarding the marketing of
10   weight loss products and other dietary supplements. And for good reason: consumers
11   purchasing products believing they will have health benefits that they do not have is a
12   threat to public health.
13         3.     Goli’s Founder and President, Defendant Michael Bitensky, launched the
14   company in 2019 with just one product: gummies that Goli claims provide the same
15   health benefits as a full “shot” of real liquid apple cider vinegar (“ACV”) in just two
16   delicious gummies (“ACV Gummies,” or a singular “ACV Gummy”). Goli’s ACV
17   Gummies are manufactured and labeled by Defendant Better Nutritionals. Defendants
18   promise consumers that Goli’s ACV Gummies support weight loss, a healthy immune
19   system, heart health, healthy digestion, lower blood sugar levels, reduced appetite and
20   improved energy.1 Defendants also claim the ACV Gummies contain 500 mg of real
21   apple cider vinegar, including the “mother” (a combination of beneficial yeast,
22   enzymes, and healthy bacteria) and 25 mg of acetic acid, the key active ingredient in
23   liquid apple cider vinegar. Defendants have no reliable data to support their false and
24   misleading claims: despite listing the “studies and science” purportedly supporting its
25   claims on its website, Goli does not list a single study testing its ACV Gummies (or any
26
27   1
         See, e.g. https://www.prnewswire.com/news-releases/goli-nutrition-launches-
         worlds-first-apple-cider-vinegar-gummy-300922883.html (last accessed March 11,
28       2021); https://goli.com/pages/benefits (last accessed March 16, 2021).

                                                2
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 4 of 52 Page ID #:4




1    gummy product for that matter). And the 500 mg of so-called real apple cider vinegar
2    is actually a powdered substance that is predominantly a starch filler, does not contain
3    the “mother,” and includes far less than the promised amount of acetic acid.
4           4.    In 2021, Goli launched a second dietary supplement called Ashwa
5    (“Ashwa Gummies,” or a singular “Ashwa Gummy” and with Goli’s ACV Gummies,
6    collectively “Gummies”). Like the ACV Gummies, Goli’s Ashwa Gummies are
7    manufactured and labeled by Better Nutritionals. Goli touts Ashwa as the “World’s
8    Most Powerful Ashwagandha Gumm[y].”2 Ashwagandha is an herbal pharmaceutical
9    and an adaptogen—an herb you can eat as food or take via supplement that is believed
10   to help the body deal with stress. Much of Goli’s marketing of its Ashwa Gummies,
11   like that of its ACV Gummies, promises not just stress reduction and calming effects,
12   but a laundry list of health benefits nearly identical to those Goli claims its ACV
13   Gummies provide, including weight management.
14          5.    Goli has seized on consumers’ desire to find an easy route to weight
15   management, immune system support, and overall wellness with a marketing strategy
16   that falsely and misleadingly represents that Goli’s Gummies provide “simple” and
17   healthy ways to manage weight, strengthen their immune systems, and improve overall
18   health. Goli’s website (www.goli.com), sponsored advertising on social media and in
19   other media, and product packaging are replete with false and misleading information.
20   For example:
21          • Goli misrepresents the amount and/or concentration of apple cider vinegar and
22            ashwagandha—the very ingredients Goli claims deliver the promised health
              benefits—in its Gummies;
23
24          • Goli claims that two of its ACV Gummies are equivalent to one shot of liquid
              apple cider vinegar, when in reality, one would have to take at least thirty
25            ACV Gummies to get the amount of acetic acid (the main active ingredient in
26            apple cider vinegar) one would get from a tablespoon of apple cider vinegar

27
28   2
         See https://goli.com/pages/ashwagandha (last accessed March 11, 2021).

                                                3
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 5 of 52 Page ID #:5




1               and at least sixty ACV Gummies to get the amount one would get from what
2               is commonly understood as even a small shot;

3          • Goli claims that its ACV Gummies contain “the mother” found in apple cider
             vinegar, but laboratory testing of an actual Goli ACV Gummy confirms “the
4
             mother” is not present;
5
           • Goli touts its Ashwa Gummies as the “World’s Most Powerful Ashwagandha
6            Gummy” and falsely claims that the Ashwa Gummies contain the highest
7            concentration ashwagandha extract on the market, which, as described in
             more detail in Paragraphs 77-83, cannot be true if Goli’s claim that its Ashwa
8            Gummies are vegan is true;
9
           • Goli’s Ashwa Gummies contain 50% more calories than Goli’s packaging and
10           other marketing materials claim;
11         • Goli makes false establishment claims—representing that its Ashwa
12           Gummies provide a host of “clinically proven” benefits—yet Goli does not
             cite a single clinical study of either of its gummy products (or of any other
13
             gummy for that matter), because, on information and belief, there are none;
14           and
15         • Goli’s product packaging and other marketing materials claim that its ACV
16           Gummies are organic, when in fact they include non-organic ingredients.
17         6.     To make matters worse, Goli’s false and misleading claims appear

18   alongside representations that Goli’s approach to wellness is “backed by modern

19   science,” and under headings such as “[t]he Studies and Science Behind Goli,” and are

20   parroted and promoted by the members of Goli’s Nutritional Advisory Board, including

21   Defendant Dr. Regenass. All of this has the effect of giving a false sense of credibility

22   to Goli, its Gummies, and its claims.

23         7.     Through its marketing, Goli has positioned itself as a player in the market

24   for dietary supplements aimed at weight management and is a direct competitor to

25   GOLO. That marketplace reality means that when Goli makes false and misleading

26   advertising claims, GOLO is harmed. The deception to consumers and harm to GOLO

27   is further compounded by the fact that Goli chose a product name so similar to GOLO’s

28


                                                4
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 6 of 52 Page ID #:6




1    company name and trademark, which has given consumers the mistaken impression that
2    the two companies are somehow affiliated.
3          8.     Accordingly, GOLO brings this action against Defendants for (I) false
4    advertising, under Section 43(a) of the Lanham Act, as amended, 15 U.S.C. § 1125(a);
5    (II) violation of California’s Unfair Competition Law (“UCL”), California Business &
6    Professions Code §§ 17200, et seq.; and (III) violation of California’s False Advertising
7    Law (“FAL”), California Business & Professions Code §§ 17500, et seq.
8                                        THE PARTIES
9          9.     Plaintiff GOLO is a Delaware limited liability company with its principal
10   place of business at 258 Chapman Road, Chopin Building, Suite 202, Newark,
11   Delaware 19702.
12         10.    Defendant Goli Canada is a corporation organized on October 4, 2018,
13   under the federal laws of Canada with its principal place of business at 1 Westmount
14   Square, Suite 1500, Westmount, H3Z 2P9, Quebec, Canada.
15         11.    Defendant Goli Canada has a registered office at 8430 Santa Monica
16   Boulevard, Suite 204, West Hollywood, California 90069. Goli Canada does business
17   in the United States and currently promotes, distributes, markets, ships, offers, and sells
18   its dietary supplements throughout the United States, including in California.
19         12.    Defendant Goli US is a corporation organized on April 30, 2019, under the
20   laws of the State of Delaware with its principal place of business at 1 Westmount
21   Square, Suite 1500, Westmount, H3Z 2P9, Quebec, Canada.
22         13.    Defendant Goli US does business in the United States and currently
23   promotes, distributes, markets, ships, offers, and sells its dietary supplements
24   throughout the United States, including in California. Defendant Goli US has its US
25   headquarters in California, at 8430 Santa Monica Boulevard, Suite 204, West
26   Hollywood, California 90069, and operates another facility in Norco, California, which
27   it shares with Defendant Better Nutritionals.
28


                                                 5
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 7 of 52 Page ID #:7




1           14.   Defendant Better Nutritionals is a limited liability company formed under
2    the laws of California, with its principal place of business at 17120 South Figueroa
3    Street, Gardena, California 90248.      Defendant Better Nutritionals manufactures,
4    packages and labels Goli’s Gummies in California, and also has a facility in Norco,
5    California, which it shares with Goli Nutrition.3
6           15.   Defendant Michael Bitensky is, and at all relevant times was, the President
7    and Chief Executive Officer of Goli and authorizes and directs Goli’s marketing and
8    advertising claims and strategies. On information and belief, Defendant Bitensky is a
9    citizen of Canada.
10          16.   Defendant Dr. Regenass serves on Goli’s Nutritional Advisory Board,
11   appears in promotional spots for Goli and makes representations and claims about the
12   benefits and properties of Goli’s Gummies during those promotional spots.           On
13   information and belief, Defendant Regenass is a resident of California.
14          17.   At all relevant times, each of the Defendants was the agent and alter ego
15   of each other Defendant, acting for and on behalf of each of the other Defendants, all
16   of whom act as a single enterprise, with unity of purpose and control.
17                              JURISDICTION AND VENUE
18          18.   The Court has subject matter jurisdiction of this action under 28 U.S.C.
19   § 1331 and 28 U.S.C. § 1338(a) because the action arises under the Lanham Act, 15
20   U.S.C. § 1051 et seq. The Court has supplemental jurisdiction over the state law claims
21   under 28 U.S.C. § 1367 because the claim is so related to the claims arising under the
22   Lanham Act, 15 U.S.C. § 1051 et seq., that they form part of the same case and
23   controversy under Article III of the United States Constitution.
24          19.   This Court has personal jurisdiction over Defendants because Defendants
25   have extensive contacts with, and operate physical locations and conduct business
26
     3
         See http://iebusinessdaily.com/vitamin-maker-lands-in-norco/ (last accessed March
27       11, 2021);
         http://www.norco.ca.us/news/displaynews.asp?NewsID=1040&TargetID=1 (last
28       accessed March 11, 2021).

                                                6
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 8 of 52 Page ID #:8




1    within, the State of California and this judicial district, including selling Goli’s
2    Gummies online and in one or more brick-and-mortar locations within the state of
3    California.   Further, Defendants have intentionally made false and/or misleading
4    statements in advertising and/or product packaging in this district, thereby harming
5    consumers, as well as competitors like GOLO, in this district, and thereby causing
6    injury to GOLO in this judicial district.
7          20.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)–(c)
8    because Defendants are subject to personal jurisdiction in this district and transact
9    business and sales within this district, GOLO transacts business and sales within this
10   district, and the acts complained of herein, including Defendants’ acts of infringement
11   that have injured GOLO, have occurred and continue to occur within this district.
12                         CLAIMS COMMON TO ALL COUNTS
13   I.    THE WELLNESS, WEIGHT MANAGEMENT, AND DIETARY
14         SUPPLEMENT INDUSTRY

15         21.     Obesity is a serious medical problem that has been linked to dangerous
16   health conditions, including Type 2 Diabetes, heart disease, Alzheimer’s, dementia, and
17   more. A recent study by the Centers for Disease Control indicates that nearly 7 out of
18   10 Americans are considered overweight or obese. Over the past decade or so,
19   consumers have become increasingly aware of the health benefits of weight
20   management and the relationship between weight and key health and wellness markers,
21   including reducing the risk of lifestyle diseases. Indeed, recent research shows that the
22   biggest motivator for losing weight among obese Americans is the desire to improve
23   overall health. As a result, those seeking to lose weight are now more likely than ever
24   to be looking to improve health generally and, conversely, those seeking to improve
25   health generally are looking to do so through changes in how and what they eat. These
26   trends have fueled the rise of dietary supplements with weight loss/weight management
27   and overall health benefits. The dietary supplements industry is expected to exceed $50
28   billion dollars in the U.S. by 2025.


                                                 7
 Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 9 of 52 Page ID #:9




1           22.   Unfortunately, the industry is also fraught with opportunity for competitors
2    looking to capitalize on the desire of so many people to lose weight and improve their
3    overall health, often by promising “easy” and simple solutions to do so. Many
4    companies, like Goli, do so through viral social marketing campaigns and the use of
5    affiliate marketing4 and paid endorsements, in addition to more traditional television
6    marketing and brick-and-mortar distribution. These trends have led regulators, like the
7    Federal Trade Commission (FTC), to release guidance to consumers on how to evaluate
8    advertising claims about dietary supplements and other weight loss products. For
9    instance, in a blog post entitled “The Truth Behind Weight Loss Ads,” the FTC tells
10   consumers to be particularly skeptical of weight loss and supplement companies who,
11   inter alia, claim that one product can “do it all” or address a broad range of health issues,
12   use words like “breakthrough” and “ancient remedies,” use scientific-sounding terms in
13   a misleading way, or make wild promises in product reviews.5 The fact is that Goli and
14   Bitensky have masterminded a hybrid multi-level marketing scheme using paid
15   affiliates and marketers to create a paid influencer partner program that offers
16   significant payouts to influencers to promote Goli’s Gummies and Defendants’ false
17   claims to the influencers’ followers. Goli has countless such paid influencers spreading
18   false claims and convincing consumers that Goli’s claims are correct and credible,
19   further exacerbating the harm to consumer and competitors like GOLO, and unjustly
20   enriching Defendants.
21
22
     4
         Goli offers a link to its “Ambassador” program on its website, which allows
23       consumers to sign up as Goli Ambassadors, get a referral code, “start earning,” and
         receive “instant payouts.” https://www.goli.com (last accessed March 14, 2021);
24       https://partners.goli.com/login (last accessed March 14, 2021). Those who sign up
         as Ambassadors then get access to Goli’s influencer portal, which provides them
25       with guidance on how to create their social media posts promoting Goli, graphics
         they can use for posts, and the language they should use to describe Goli’s Gummies
26       and promised benefits.
27   5
         See e.g., https://www.consumer.ftc.gov/articles/0261-dietary-supplements (last
         accessed March 14, 2021); https://www.consumer.ftc.gov/articles/truth-behind-
28       weight-loss-ads (last accessed March 14, 2021);

                                                  8
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 10 of 52 Page ID #:10




1    II.   GOLO—ITS PHILOSOPHY, GUMMIES AND SERVICES
2          23.    GOLO was founded to provide individuals with a natural and effective way

3    to combat obesity and achieve sustainable weight loss and overall better health. Chris

4    Lundin and Jennifer Brooks, GOLO’s founders, along with a talented team of now over

5    forty individuals, including doctors, pharmacists and researchers, have devoted more

6    than ten years to bringing GOLO’s products to market. GOLO’s team has remained

7    steadfast in its focus on sound research and science to develop a holistic system that

8    addresses weight loss and overall wellness. GOLO offers a complete health plan—the

9    GOLO for Life Plan (“GOLO Plan”)—that helps GOLO’s customers make sustainable

10   lifestyle changes that benefit their overall health. The GOLO Plan supports weight loss,

11   reduces hunger and cravings, reduces stress and anxiety, increases immune function and

12   increases energy.    Each part of the GOLO Plan, including its Release dietary

13   supplement, has been clinically tested and proven to cause weight loss and provide

14   improvements in health markers, such as lower levels of blood sugar, reduction in heart

15   disease risk factors, and relief of everyday stress. First-time customers cannot buy

16   GOLO’s supplement alone. This is one way that the company emphasizes that GOLO

17   offers a safe, healthy, comprehensive approach to weight loss and improved health that

18   produces sustainable results.

19         24.    GOLO has invested hundreds of thousands of dollars on studies, trials, and

20   research to develop and deliver safe and effective products that provide the benefits for

21   which GOLO markets them, including promoting safe weight loss and improving

22   overall health and wellness. GOLO’s investment in product research and development

23   has paid off: GOLO has over 500,000 customers, has shipped over 1 million packages

24   of products, and its products are met with much satisfaction from its customers. Indeed,

25   although GOLO provides a 100%, 60-day, money-back guarantee, GOLO’s return rate

26   is very low: under 3% last year.

27         25.    GOLO’s customers are individuals who are interested in improving their

28   health through better nutrition, weight management, and lifestyle changes. To grow its


                                                9
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 11 of 52 Page ID #:11




1    business, GOLO competes for the attention of consumers interested in improving their
2    health against not only traditional diet plan based weight loss companies (such as
3    Weight Watchers, Jenny Craig and similar programs) but also against more tech-based
4    weight management approaches (like Noom) and companies that offer nutritional
5    supplements that promise weight loss / fuel burning / energy lifting benefits (like Goli’s
6    Gummies or the Lipozene Supplement). Where another company promises the same
7    benefits or results as GOLO does through an easier or less comprehensive product or
8    program (e.g., by merely taking a supplement and nothing more) or makes false claims
9    directly or indirectly about the results its products will deliver, GOLO is at a competitive
10   disadvantage in the marketplace.
11   III.   DEFENDANTS GOLI, BETTER NUTRITIONALS, AND BITENSKY
            LAUNCH GOLI’S GUMMIES, WHICH COMPETE WITH GOLO’S
12          PROPRIETARY WEIGHT LOSS AND WELLNESS PRODUCTS.
13          26.   Goli was founded in 2019 by Defendant Michael Bitensky, who remains
14   the company’s President and Chief Executive Officer today. Goli’s website describes
15   the company as an “inventive, people focused nutrition company driven by the belief
16   that happiness and wellness go hand in hand” with the goal of “creat[ing] an easy,
17   nutritious, and delicious way for everyone to incorporate Apple Cider Vinegar into their
18   daily routine.”6
19          27.   Goli announced the launch of its first product, the ACV Gummies, which
20   are manufactured by Better Nutritionals, in September 2019. Goli markets its ACV
21   Gummies as the “World’s First Apple Cider Vinegar Gummy.”7 In a 2019 press release
22   announcing the launch of the ACV Gummies, Bitensky claimed the tasty gummies were
23   a “breakthrough” because they provide a “delicious way to mask the flavor of ACV
24
25
26
     6
         See https://goli.com/pages/nutritional-advisory-board (last accessed March 12,
27       2021).
28   7
         See, e.g., https://goli.com/ (last accessed March 12, 2021).


                                                 10
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 12 of 52 Page ID #:12




1    while retaining its core benefits.”8 Likewise, in a live commercial sponsored by Goli
2    during a 2019 episode of the Ellen DeGeneres Show, Ellen described the product as one
3    that provides “all the benefits of apple cider vinegar”—which “helps the body with so
4    many things”—but “without the sour taste.”9
5            28.   Goli’s website touts its Gummies, including the ACV Gummies, as “easy-
6    to-take, and easy-to-integrate products that don’t interrupt your busy lifestyle, but
7    actually complement it.”10 The company likewise includes taglines in its marketing that
8    promote its Gummies as a “simple” route to wellness. For instance, on the “About Us”
9    page of its website, Goli includes the following:
10
11
12
13
14
15
16
17           29.   Similarly, the following appears on each page of Goli’s website that
18   promotes its ACV Gummies:
19
20
21
22
     8
          See     https://www.prnewswire.com/news-releases/goli-nutrition-launches-worlds-
23        first-apple-cider-vinegar-gummy-300922883.html (last accessed March 12, 2021).
24   9
          See https://www.ellentube.com/article/ellen-introduces-goli-gummies.html (last
          accessed March 14, 2021). Goli also prominently features this live commercial on
25        the home page of its website, and has clipped the video to edit out the portion where
          Ellen discloses that she’s doing a “paid commercial” for Goli. http://www.goli.com/
26        (last accessed March 14, 2021). By doing so, Goli gives consumers the false
          impression that the video is an independent endorsement by a well-known celebrity,
27        rather than a sponsored advertisement by a paid endorser.
28   10
          See https://goli.com/pages/about-us (last accessed March 14, 2021).

                                                 11
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 13 of 52 Page ID #:13




1
2
3
4
5
6
7
8          30.   Nearly the same text appears on the product label on each bottle of Goli
9    ACV Gummies, as manufactured and labeled by Defendant Better Nutritionals and
10   shown below:
11
12
13
14
15
16
17         31.   Despite the ease and convenience of gummies, Goli promises consumers
18   that its ACV Gummies deliver a host of benefits, including many of the very same
19   benefits for which GOLO’s products are sold. For example, the following image shows
20   a portion of Goli’s chart that identifies “Appetite Control and Weight Loss,” “Lowers
21   Blood Sugar Levels,” and “Improves Immune System” as among the benefits of Goli’s
22   ACV Gummies:
23
24
25
26
27
28


                                              12
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 14 of 52 Page ID #:14




1
2
3
4
5
6
7
8
9
10
11
12
13         32.    Similarly, the Goli website includes the table below, which lists a host of
14   benefits purportedly provided by the ACV Gummies:
15
16
17
18
19
20
21
22         33.    Sponsored ads posted by Goli’s affiliate marketers on social media
23   platforms, including Facebook and Instagram, tout similar lists of supposed benefits and
24   promise big results, as shown in the images below:
25
26
27
28


                                                13
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 15 of 52 Page ID #:15




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18         34.    In January 2021, Goli announced the launch of its second dietary
19   supplement, an ashwagandha gummy called Ashwa, which, like the ACV Gummies, is
20   manufactured by Better Nutritionals.      Ashwagandha is an ancient Indian herbal
21   pharmaceutical and an adaptogen, which Goli defines as a plant that helps the body
22   maintain balance and adjust to stress. Consistent with that definition, Goli touts Ashwa
23   as a product that will help people “keep calm and de-stress” as shown in the below
24   image from the Goli website:
25
26
27
28


                                               14
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 16 of 52 Page ID #:16




1
2
3
4
5
6
7
8
9
10
11
12         35.   But Goli’s promises as to its Ashwa Gummies do not stop at its calming

13   and stress-relieving benefits. As with its ACV Gummies, Goli markets the Ashwa

14   Gummies as providing a host of other benefits, including weight management and other

15   benefits that GOLO’s products provide, including reduced stress, and immune system

16   support. Indeed, the Goli website conveys the following as purportedly “clinically

17   proven” benefits consumers can expect from the Ashwa Gummies:

18
19
20
21
22
23   Consumers also receive paper materials with their Ashwa Gummies that identify the
24   same purported benefits, as shown in the image below:
25
26
27
28


                                             15
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 17 of 52 Page ID #:17




1
2
3
4
5
6
7
8
9
10
11         36.   Goli also touts the same benefits through its affiliate network in sponsored
12   ads on social media, as shown in the examples below:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               16
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 18 of 52 Page ID #:18




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17         37.    Goli’s Gummies are sold in interstate commerce on Goli’s website
18   (www.goli.com), other online retailers, including Amazon, and in brick-and-mortar
19   stores throughout the United States.
20         38.    Through their marketing and packaging of the Goli-branded Gummies,
21   Defendants, and each of them, have positioned Goli’s Gummies as delivering many of
22   the same benefits or results that GOLO’s products provide. By doing so, Goli is
23   competing with GOLO for consumers who are looking for products that will help them
24   achieve those results, i.e., weight loss and improved wellness.
25   IV.   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS
           REGARDING GOLI’S PRODUCTS.
26
27         39.    Defendants, and each of them, have leveraged consumers’ desire for
28   weight loss, immune system support, and overall improved health by making false


                                               17
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 19 of 52 Page ID #:19




1    statements about the nature, characteristics, and/or qualities of Goli’s Gummies, and
2    thereby have deceived, or at least have a tendency to deceive, a substantial portion of
3    the intended audience (namely, consumers interested in products that support weight
4    management, immunity and overall health and wellness).
5          40.    Defendants Goli, Bitensky, and Regenass have made false and/or
6    misleading statements regarding the nature, characteristics, and/or properties of Goli’s
7    Gummies through Goli’s website, in social media and other media outlets, and on
8    product packaging and other promotional materials as described herein, and have done
9    so knowing that the statements were false and/or misleading and that they would be
10   disseminated to consumers.
11         41.    Defendants Goli and Bitensky have alternatively made false and/or
12   misleading statements regarding the nature, characteristics, and/or properties of Goli’s
13   Gummies through brand partnerships with media outlets, referral sources, direct
14   advertisers and advertisements, and/or social media influencers who have repeated the
15   false and/or misleading statements made by Defendants Goli and Bitensky, which they
16   knew would be disseminated to consumers and actively and materially furthered the
17   unlawful conduct by inducing it, causing it, and bringing it about.
18         42.    Defendant Bitensky is personally liable for all false and/or misleading
19   statements regarding the nature, characteristics, and/or properties of Goli’s Gummies
20   because as Goli’s President and Chief Executive Officer, he has authorized and directed
21   those false and/or misleading statements, and in many instances directly made them,
22   knowing them to be false and/or misleading.
23         43.    Defendant Regenass is personally liable for all false and/or misleading
24   statements she made and/or actively induced regarding the nature, characteristics,
25   and/or properties of Goli’s Gummies.
26         44.    Defendant Better Nutritionals has made false and/or misleading statements
27   regarding the nature, characteristics, and/or properties of Goli’s Gummies on the
28   products’ labels, and has done so knowing that the statements were false and/or


                                                18
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 20 of 52 Page ID #:20




1    misleading and that they would be disseminated to consumers. As the manufacturer of
2    Goli’s Gummies, Better Nutritionals, like Goli (as the distributor), is responsible for
3    ensuring that any representations or claims made about those products are not false or
4    misleading, including without limitation ensuring that the contents of the Gummies are
5    as represented on the product label.
6          45.    All of the Defendants are working in concert with each other to convey the
7    false and/or misleading statements described herein to consumers in order to persuade
8    them to buy Goli’s Gummies.
9       Two ACV Gummies Are Not Equal to a “Shot” of ACV (the “2=1 Claim”)
10                                      (All Defendants)
11         46.    As described above, Defendants represent that the ACV Gummies are

12   equivalent to, have the same characteristics as, and provide the same benefits as liquid

13   apple cider vinegar. Defendants’ advertising states that ACV Gummies provide “ALL

14   OF THE AGE OLD BENEFITS OF TRADITIONAL ACV.” Traditional apple cider

15   vinegar is intended to mean liquid apple cider vinegar.

16         47.    More specifically, each of the Defendants represents and/or has

17   represented directly and/or indirectly that two ACV Gummies equal one shot of liquid

18   apple cider vinegar.

19         48.    For example, the banner at the top of the home page of Goli’s website

20   (www.goli.com) displayed the following since at least as early as July 2019:

21
22
23
24
25
26
27
28


                                               19
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 21 of 52 Page ID #:21




1          49.   Since at least as early as August 2019, the label on Goli’s ACV Gummies
2    bottle (shown at the right of the screenshot above) likewise included the claim that “2
3    gummies is equal to 1 shot of Apple Cider Vinegar” (the “2=1 Claim”):
4
5
6
7
8
9
10
11
12         50.   The label on the ACV Gummies bottle shown for sale on Amazon as of
13   March 12, 2021 likewise includes the claim that that “2 gummies is equal to 1 shot of
14   Apple Cider Vinegar”:
15
16
17
18
19
20
21
22
23
24         51.   On information and belief, as of May 18, 2020, all bottles of Goli’s ACV
25   Gummies manufactured by Defendant Better Nutritionals and distributed by Goli
26   included the 2=1 Claim. At some point after May 18, 2020, Goli began selling its ACV
27   Gummies in bottles that do not include the 2=1 Claim.
28


                                               20
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 22 of 52 Page ID #:22




1           52.   Goli’s false 2=1 Claim has been included prominently in other Goli-
2    sponsored advertising material as well, including a 2019 spot in which Defendant
3    Regenass promoted Goli’s ACV Gummies on the show “Modern Living with Kathy
4    Ireland,” as shown in the screenshot below:11
5
6
7
8
9
10
11
12          53.   Defendants’ 2=1 Claim is false, misleading and likely to confuse
13   consumers.
14          54.   And, on information and belief, Defendants know that the 2=1 Claim is
15   false, misleading, and likely to confuse consumers or, at least, have made the statement
16   knowing that they have no basis to make it. On information and belief, Defendants do
17   not have a study that supports its claim that two ACV Gummies are equivalent to one
18   “shot” of apple cider vinegar or any similar claim. The 2=1 Claim, and any similar
19   claims equating Goli’s ACV Gummies with apple cider vinegar, are not supported by
20   competent and reliable scientific evidence.
21          55.   Goli’s website represents, in response to the question “What are your
22   nutrition facts?” (www.goli.com/pages/faq), that each Goli gummy has 500 mg of apple
23   cider vinegar, and that 5% of the apple cider vinegar in each ACV Gummy is acetic
24   acid, as shown below:
25
26
27
     11
          See https://www.youtube.com/watch?v=viJeXcfxSMY (last accessed March 12,
28        2021).

                                               21
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 23 of 52 Page ID #:23




1
2
3
4
5
6
7
8
9          56.   The label on bottles of Goli’s ACV Gummies as manufactured by Better
10   Nutritionals also claims that there is 500 mg of apple cider vinegar in each ACV
11   Gummy and 5% of the 500 mg is acetic acid:
12
13
14
15
16
17
18
19
20
21
22
23         57.   5% of 500 mg is 25 mg.

24         58.   As a result, in accordance with the ACV Gummies label and Goli’s

25   website, Goli and Better Nutritionals represent that there are 25 mg of acetic acid in

26   each ACV Gummy, and 50 mg of acetic acid in two ACV Gummies.

27         59.   On information and belief, consumers reasonably understand one “shot”

28   of liquid apple cider vinegar to be equal to at least two tablespoons, or 30 mL.


                                              22
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 24 of 52 Page ID #:24




1    Defendants, however, contend that one “shot” of liquid apple cider vinegar is equal to
2    only one tablespoon, or 15 mL, as shown in the below excerpt from the “FAQs” on
3    Goli’s website:
4
5
6
7
8
9
10         60.       Regardless, whether a “shot” is 30 mL (as GOLO alleges) or 15 mL (as
11   Goli represents), Goli’s ACV Gummies contain far less than the claimed amount of
12   apple cider vinegar.
13         61.       Even using Goli’s incorrect definition of a “shot,” for the Defendants’ 2=1
14   Claim to be accurate, two ACV Gummies must contain the amount of acetic acid that
15   would be present in 15 mL of liquid apple cider vinegar.
16         62.       15 mL of liquid apple cider vinegar is equal to 15000 mg of apple cider
17   vinegar. Apple cider vinegar is considered to contain approximately 5% of acetic acid.
18   This percentage equates to 750 mg of acetic acid per 15 mL or 750 mg per “shot” (as
19   measured by Goli) of liquid apple cider vinegar.
20         63.       But according to the nutrition information on Goli’s website (¶ 49) and the
21   ACV Gummies label (¶ 50), one ACV Gummy has 500 mg of apple cider vinegar (5%
22   acetic acid).     This equates to 25 mg acetic acid per ACV Gummy.              Therefore,
23   Defendants’ claim that two ACV Gummies have 1000 mg of apple cider vinegar (500
24   mg of apple cider vinegar per ACV Gummy x 2) equates to an acetic acid content of 50
25   mg (1000 mg of apple cider vinegar x 5%), far less than would be expected in one apple
26   cider vinegar shot.
27         64.       Accordingly, an individual who wants to ingest 750 mg of acetic acid (even
28   as Goli has defined a “shot” of liquid apple cider vinegar on its website) would have to


                                                  23
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 25 of 52 Page ID #:25




1    ingest thirty ACV Gummies (each having 25 mg of acetic acid), not two ACV
2    Gummies, to do so. And if, as Plaintiff alleges, reasonable consumers would interpret
3    a “shot” of liquid apple cider vinegar to be 30 mL, then an individual who wants to
4    ingest the equivalent amount of apple cider vinegar would have to eat sixty ACV
5    Gummies (which would have 900 calories), not two ACV Gummies.
6          65.    One tablespoon of liquid apple cider vinegar has at least 15 times the
7    amount of acetic acid as two ACV Gummies—not the same amount as Defendants
8    falsely claim in marketing materials and the product’s label, even if one were to believe
9    a “shot” is no more than a tablespoon.
10         66.    An analysis of the actual chemical composition of Goli’s ACV Gummies
11   performed by the Eurofins Microbiology Laboratories (“Eurofins”) in August 2020
12   confirmed that two ACV Gummies do not include the 750 mg of acetic acid that would
13   be contained in one liquid apple cider vinegar tablespoon (or “shot” as misleadingly
14   defined by Goli). In fact, that analysis showed that one ACV Gummy contains only
15   15.23 mg of acetic acid. Thus, two ACV Gummies do not even contain the amount of
16   acetic acid (50 mg) that would be expected based on the ingredients disclosed on the
17   product’s label and Goli’s website, much less the amount in one liquid shot of apple
18   cider vinegar.
19         67.    Defendants, and each of them, knew, or should have known, that the 2=1
20   Claim (and any similar claim that the ACV Gummies provide the same benefits as apple
21   cider vinegar) is false and/or misleading and that they did not have any basis to make
22   the 2=1 Claim. And there is no basis for the claim, which is demonstrably false, as
23   discussed above. Indeed, none of the “studies” cited on the Goli website as the supposed
24   “studies and science” behind Goli’s ACV Gummies involves apple cider vinegar in a
25   powder form or gummies, much less Goli’s ACV Gummies. Defendants simply made
26   up the claim to confuse and deceive the public and leverage consumers’ desire to find
27   easier ways to lose weight and be healthier, so that Defendants could be more profitable,
28


                                                24
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 26 of 52 Page ID #:26




1    attract a network of affiliates to promulgate Goli’s viral marketing campaign, and
2    capture market share from competitors.
3         Goli’s ACV Gummies Do Not Contain 500 mg of ACV (the “500 mg Claim”)
4                       (Defendants Goli, Bitensky, and Better Nutritionals)
5            68.    Defendants Goli’s, Bitensky’s, and Better Nutritionals’ representation that
6    the ACV Gummies contains 500 mg of apple cider vinegar that is 5% acetic acid (as
7    shown in ¶¶ 51 and 54) is likewise false, as confirmed by the testing done by the
8    Eurofins lab. If one ACV Gummy contained 500 mg of apple cider vinegar with 5%
9    acetic acid, an ACV Gummy would contain 25 mg of acetic acid, not 15.23 mg as
10   confirmed by testing.
11           69.    Defendants, and each of them, knew, or should have known, that Goli’s
12   claim that its ACV Gummies contained 500 mg of apple cider vinegar with 5% acetic
13   acid is false and/or misleading and that they did not have any basis to make the 500 mg
14   Claim. They have made up claims, like the 500 mg Claim, to deceive the public and
15   leverage consumers’ desire to find easier ways to lose weight and be healthier, so that
16   Defendants could be more profitable, attract a network of affiliates to promulgate Goli’s
17   viral marketing campaign and capture market share from competitors.
18        Goli’s ACV Gummies Do Not Contain “The Mother” (the “Mother Claim”)
19                                        (All Defendants)
20           70.    Defendants’ false advertising is not limited to their 2=1 Claim. Since at
21   least as early as September 2019, Defendants have falsely stated that Goli’s ACV
22   Gummies provide all the health benefits of liquid apple cider vinegar, such as weight
23   loss, and include “the mother” found in unfiltered liquid apple cider vinegar. Goli
24   defines “the mother” as “a combination of beneficial yeast, enzymes and healthy
25   bacteria.”12
26
27
28   12
          See https://goli.com/pages/inside-the-gummy (last accessed March 14, 2021).

                                                 25
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 27 of 52 Page ID #:27




1          71.   Defendants’ false statement that the ACV Gummies contain “the mother”
2    appears on the product label, Goli’s website, and in other advertising, including
3    sponsored ads posted by Goli affiliates on social media and other types of media.
4    Examples of the claim are below:
5
6
7
8
9
10
     https://goli.com/pages/faq (last accessed    www.goli.com (last accessed March 14,
11   March 12, 2021).                             2021).
12
13
14
15
16
17
18
19
20
21
22
23   Front panel of product label for Goli        Sponsored Advertisement appearing on
24   ACV Gummies as of October 2020.              Facebook, September 2020.
25
26
27
28


                                                 26
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 28 of 52 Page ID #:28




1    Defendant Regenass has also falsely touted the ACV Gummies as containing “the
2    mother,” including (without limitation) on the November 2019 episode of “Modern
3    Living with Kathy Ireland” discussed in paragraph 52, supra.
4          72.   Like Defendants’ 2=1 Claim, their representation that Goli’s ACV
5    Gummies contain “the mother” is literally and demonstrably false.
6          73.   Defendants’ Mother Claim is false, misleading, and likely to confuse
7    consumers. On information and belief, Defendants do not have a study that supports
8    the claim that Goli’s ACV Gummies contains “the mother” or any similar claim about
9    the presence of any beneficial bacteria referred to as “the mother.” Defendants’ Mother
10   Claim and any similar claims are not supported by competent and reliable scientific
11   evidence.
12         74.   An analysis performed by the Eurofins lab in July 2020 confirmed that
13   Defendants’ Mother Claim is false. The lab’s analysis of the ACV Gummies found no
14   live bacteria (which could be the only kind of “healthy” bacteria) in the ACV Gummies.
15   Thus, ACV Gummies do not contain “the mother” as claimed by Defendants. This is
16   not surprising since the bacteria contained in “the mother” would not be expected to
17   survive the manufacturing process through which a product becomes a “gummy.”
18         75.   Defendants, and each of them, knew, or should have known, that Goli’s
19   claim that its ACV Gummies contain “the mother” is false and/or misleading and that
20   they did not have any basis to make the Mother Claim. Defendants simply made up the
21   claim to confuse and deceive the public and leverage consumers’ desire to find easier
22   ways to lose weight and be healthier, so that Defendants could be more profitable,
23   attract a network of affiliates to promulgate Goli’s viral marketing campaign, and
24   capture market share from competitors.
25   ///
26
27
28


                                               27
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 29 of 52 Page ID #:29




1            Defendants Misrepresent the Ingredients in Goli’s Ashwa Gummies
2                             (the “Ashwa Concentration Claim”)
3                      (Defendants Goli, Bitensky, and Better Nutritionals)
4            76.   Defendants Goli, Bitensky, and Better Nutritionals also misrepresent the
5    strength and/or potency of Goli’s Ashwa Gummies.
6            77.   On Goli’s website, Defendants Goli and Bitensky tout the Ashwa
7    Gummies as the “World’s Most Powerful Ashwagandha Gummies,” which contain
8    KSM-66 Ashwagandha, the “highest concentration” ashwagandha extract available “on
9    the market today,” as shown in the images below (the “Ashwa Concentration Claim”:13
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24           78.   Similar statements appear on the label of the Ashwa Gummies, as
25   manufactured by Defendant Better Nutritionals and shown below:
26
27
28   13
          See https://goli.com/pages/ashwagandha/ (last accessed March 14, 2021).

                                               28
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 30 of 52 Page ID #:30




1
2
3
4
5
6
7
8
9          79.   Likewise, Goli’s affiliates parrot the same claims in sponsored ads on
10   social media, like the one below, which appeared on Facebook in March 2021 and
11   claims that the Ashwa Gummies contain “the highest concentrated ashwagandha extract
12   on the market”:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             29
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 31 of 52 Page ID #:31




1           80.    Defendants Goli, Bitensky, and Better Nutritionals also claim that Goli’s
2    Ashwa Gummies are vegan (see, e.g., the image in ¶ 77 and on the Ashwa Gummies
3    label below):
4
5
6
7
8
9
10
11
12
13
14
15
16          81.    According to the manufacturer of KSM-66 Ashwagandha, a company

17   named Ixoreal Biomed, its “extraction process entails pre-treating the ashwagandha

18   roots with milk” and thus, its most highly concentrated ashwagandha “contains milk

19   constituents.” Ixoreal also offers a version of its KSM-66 Ashwagandha that skips the

20   milk pre-treatment (for those wanting a vegan or dairy-free product). Ixoreal notes that

21   the milk pre-treatment “is important in [the KSM-66] extraction process because this

22   is in fact what leads to retention of both hydrophilic components and lipophilic

23   components of the raw root, which in turn leads to a full-spectrum extract of such high-

24   potency.”14

25          82.    If Goli’s Ashwa Gummies contain KSM-66 Ashwagandha that was pre-

26   treated in milk, then Defendants’ claim that the product is vegan is false (and the Ashwa

27
     14
          See https://ksm66ashwagandhaa.com/ksm-66/what-is-ksm-66/ (last accessed
28        March 14, 2021).

                                                30
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 32 of 52 Page ID #:32




1    Gummies label should include a warning about the potential dairy allergen, which it
2    does not). And if Goli’s Ashwa Gummies instead contain Ixoreal’s alternative vegan,
3    dairy-free version of its KSM-66 Ashwagandha, which skips the milk pre-treatment—
4    which is what leads to an ashwagandha extract of such high potency—then Goli’s
5    Ashwa Gummies do not contain the highest concentration ashwagandha extract on the
6    market. Thus, the Ashwa Concentration Claim that Goli’s Ashwa Gummies are both
7    vegan and contain the highest concentration of ashwagandha extract on the market is
8    false and misleading.
9          83.    Defendants Goli, Bitensky, and Better Nutritionals, and each of them,
10   knew, or should have known of the falsity of their claim that Goli’s Ashwa Gummies
11   are both vegan and contain the highest concentration of ashwagandha extract on the
12   market because both cannot be true. Defendants Goli, Bitensky, and Better Nutritionals,
13   and each of them, knew they did not have any basis to make the Ashwa Concentration
14   Claim. Defendants simply made up the claim to confuse and deceive the public and
15   leverage consumers’ desire to find easier ways to lose weight and be healthier, so that
16   Defendants could be more profitable, attract a network of affiliates to promulgate Goli’s
17   viral marketing campaign, and capture market share from competitors.
18     Ashwa Gummies Contain More Calories than Claimed (the “Calorie Claim”)
19                    (Defendants Goli, Bitensky, and Better Nutritionals)
20         84.    As noted in Section III, supra, Goli touts the weight management benefits
21   of its Ashwa Gummies. At the same time, however, Defendants Bitensky, Better
22   Nutritionals, and Goli claim that the Ashwa Gummies contain fewer calories than they
23   actually do. As shown below, both Goli’s website and the Ashwa Gummies label
24   represent that each Ashwa Gummy contains only ten calories (the “Calorie Claim”):
25   ///
26
27
28


                                                31
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 33 of 52 Page ID #:33




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
           85.    Goli’s claim that one serving of its Ashwa Gummies (or one gummy)
18
     contains just ten calories is false. The calorie count is a material one to consumers
19
     generally, but particularly to consumers looking for a product to help them lose weight.
20
           86.    Each Ashwa Gummy actually contains 15 calories, 50% more than
21
     disclosed by Defendants Bitensky, Goli, and Better Nutritionals. The Calorie Claim is
22
     false, misleading and likely to confuse consumers.
23
           87.    Defendants Bitensky, Goli, and Better Nutritionals, and each of them,
24
     knew, or should have known, that Goli’s claim that one Ashwa Gummy contains just
25
     10 calories is false. Defendants misrepresent the product’s caloric content to confuse
26
     and deceive the public and leverage consumers’ desire to find easier ways to lose weight
27
     and be healthier, so that Goli could be more profitable, attract a network of affiliates to
28


                                                 32
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 34 of 52 Page ID #:34




1    promulgate Goli’s viral marketing campaign, and capture market share from
2    competitors.
3          Defendants’ False and Misleading Claims That the Benefits of its Ashwa
4            Gummies are “Clinically Proven” (the “Clinically-Proven Claim”)
                        (Defendants Goli, Bitensky, and Better Nutritionals)
5
6            88.    As discussed in Section III, supra, Defendants Goli, Bitensky, and Better

7    Nutritionals promise Goli’s Ashwa Gummies deliver a swath of health benefits, far

8    beyond the stress relieving and calming benefits traditionally associated with

9    ashwagandha.      And they do so alongside representations that these benefits are

10   “clinically proven” as shown in the exemplary images from the Goli website and on the

11   Ashwa Gummies packaging below, falsely and misleadingly suggesting that Goli’s

12   Ashwa Gummies are clinically proven to provide such benefits:15

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   15
          See https://goli.com/pages/ashwagandha/ (last accessed March 14, 2021).

                                                33
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 35 of 52 Page ID #:35




1
2
3
4
5
6
7
8
9
10         89.    The Clinically-Proven Claim and similar claims suggesting that Goli’s
11   Ashwa Gummies have been shown to provide some or all of these benefits are also
12   made in Goli-sponsored advertisements on social media, like the one below:
13
14
15
16
17
18
19
20
21
22
23
24
25         90.    On information and belief, Defendants do not have any study that supports
26   the claim that the Ashwa Gummies provide the laundry list of benefits for which they
27   are promoted and thus that claim is false and misleading. While the Goli website
28   purports    to   share   “THE   STUDIES       AND    SCIENCE       BEHIND      GOLI


                                              34
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 36 of 52 Page ID #:36




1    ASHWAGANDHA GUMMIES,”16 Goli does not cite a single study that involves an
2    Ashwa Gummy (or any other gummy product for that matter).                 Instead, Goli
3    misleadingly provides links to studies that relate to different product formulations
4    ingested via different delivery mechanisms.         As such, Defendants Goli’s and
5    Bitensky’s Clinically-Proven Claim and any similar claims are not supported by
6    competent and reliable scientific evidence.
7            91.   Even assuming, arguendo, that there is support for the claim that Ixoreal
8    Biomed’s KSM-66 Ashwagandha by itself provides the above-listed benefits, there is
9    no competent and reliable scientific evidence from which to conclude that Goli’s Ashwa
10   Gummies, or any ashwagandha gummy, provides the same benefits, and certainly not a
11   clinical study sufficient to support the Clinically-Proven Claim. It is well known that
12   dietary supplements in gummy form are the hardest to manufacture while ensuring the
13   amount of ingredients in each gummy is consistently as intended. For these reasons,
14   gummies are the dietary supplement most likely to fail quality testing.
15           92.   In short, there is simply no reliable basis from which to conclude that
16   Goli’s Ashwa Gummies are “Clinically Proven” to provide any benefit, much less the
17   laundry list of benefits Defendant Goli, Bitensky, and Better Nutritionals promise.
18           93.   The Clinically-Proven Claim deceives or has a tendency to deceive a
19   substantial portion of consumers into believing Goli’s Ashwa Gummies have been
20   clinically tested in studies that confirmed those benefits were true for that product
21   formulation. Indeed, Defendants Goli, Bitensky, and Better Nutritionals intentionally
22   make the Clinically-Proven Claim (and similar claims) alongside claims that convey
23   that Goli’s studies and claims have scientific support and credibility, e.g., claims that
24   Goli’s Ashwa Gummies are “backed by modern science” and under the heading “THE
25
26   16
          See https://goli.com/pages/science-and-studies-behind-ashwagandha (last accessed
          March 14, 2021) (emphasis in original); see also https://goli.com/pages/faq-
27        ashwagandha (last accessed March 14, 2021) (FAQ: “Do you have evidence for the
          benefits claims?” Answer: “Please see our page dedicated to the scientific studies
28        behind the benefits here.”).

                                                35
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 37 of 52 Page ID #:37




1    STUDIES AND SCIENCE BEHIND GOLI ASHWAGANDHA GUMMIES” to
2    mislead customers into believing that the Ashwa Gummies product itself is clinically
3    proven to provide all the benefits that Goli promises, which is false.
4            94.   Defendants Goli, Bitensky, and Better Nutritionals, and each of them,
5    knew, or should have known, that Goli’s claim that the Clinically-Proven Claim and
6    similar claims are false and/or misleading and that they did not have any basis to make
7    such claims. Defendants Goli, Bitensky, and Better Nutritionals simply made up the
8    claim to confuse and deceive the public and leverage consumers’ desire to find easier
9    ways to lose weight and be healthier, so that Defendants could be more profitable,
10   attract a network of affiliates to promulgate Goli’s viral marketing campaign, and
11   capture market share from competitors.
12        Defendants’ False and Misleading “Organic” Claims (the “Organic Claim”)
13                                       (All Defendants)
14           95.   Defendants have also falsely claimed that the ACV Gummies are organic
15   when in fact they contain non-organic ingredients (the “Organic Claim”).
16           96.   On information and belief, Defendants do not have any basis to claim that
17   Goli’s ACV Gummies are organic or 100% organic. Defendants’ Organic Claim is not
18   supported by competent and reliable scientific evidence.
19           97.   The press release announcing Goli’s and Bitensky’s launch of the ACV
20   Gummies represented that the product is organic, as shown below:17
21
22
23
24
25
26   17
          See https://www.prnewswire.com/news-releases/goli-nutrition-launches-worlds-
          first-apple-cider-vinegar-gummy-
27        300922883.html#:~:text=23%2C%202019%20%2FPRNewswire%2F%20%2D%2
          D,makes%20taking%20daily%20supplements%20enjoyable (last accessed March
28        16, 2021).

                                                36
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 38 of 52 Page ID #:38




1
2
3
4
5
6
7            98.   Likewise, beginning at least as early as September 2019, the Goli website

8    and the bottle label for the ACV Gummies indicated the product was organic. For

9    instance, the website included the organic logo prominently on the banner of the first

10   page as shown below:18

11
12
13
14
15
16
17
18
19
20
21
22           99.   And the following language appeared on every page of Goli’s website,

23   indicating that Goli’s AVC Gummies were “100% organic, vegan-friendly, gluten-free,

24   [and] contain[ed] no preservatives, chemicals, or artificial ingredients.”

25
26
27
     18
          See http://web.archive.org/web/20191001090457/https://www.goli.com/ (last
28        accessed March 15, 2021).

                                                37
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 39 of 52 Page ID #:39




1
2
3
4
5          100. The label on a bottle of the ACV Gummies also indicated that the product
6    was organic, and that it was “certified organic by Oregon Tilth,” as shown in the images
7    below from the side panel and supplemental facts panel:
8
9
10
11
12
13
14
15
16
17
18         101. Defendant Regenass also represented that the ACV Gummies are organic,
19   including in the 2019 spot on the show “Modern Living with Kathy Ireland” discussed
20   above, as shown below:
21
22
23
24
25
26
27
28


                                               38
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 40 of 52 Page ID #:40




1            102. At some point between May and June 2020, references to Goli’s ACV
2    Gummies being “Organic” and/or “100% Organic” were removed from Goli’s website.
3    The “100% Organic” claim at the bottom of each web page was also changed to indicate
4    that the ACV Gummies are instead made with “select organic ingredients.”19
5
6
7
8
9
10           103. References to the ACV Gummies being “organic” were also removed from
11   the product label at some point prior to February 2021, including the representation that
12   the product is “certified organic by Oregon Tilth,” as shown below. But none of the
13   listed ingredients changed, as can be seen by comparing the ingredient list below to
14   that included in paragraph 100, supra.
15
16
17
18
19
20
21
22
23
24
25
26
27
     19
          See http://web.archive.org/web/20200505141907/https://goli.com/ (last accessed
28        March 15, 2021).

                                                39
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 41 of 52 Page ID #:41




1          104. Despite the changes to the website and product label, however, at least as
2    recently as February 2021, the product inserts and outer carton with which Goli’s ACV
3    Gummies are shipped to consumers, still included the Organic Claim, as shown below:
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         105. And even as late as last week, Goli’s paid affiliate marketers were still
26   claiming the ACV Gummies are certified “organic, ” like the post below from
27   “Sallyzgoli:”

28


                                              40
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 42 of 52 Page ID #:42




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15         106. Defendants, and each of them, knew, or should have known, that Goli’s
16   claim that its ACV Gummies are organic is false and misleading and that they did not
17   have any basis to make the Organic Claim. Defendants made the Organic Claim to
18   confuse and deceive the public and leverage consumers’ desire to find easier ways to
19   lose weight and be healthier, so that Defendants could be more profitable, attract a
20   network of affiliates to promulgate Goli’s viral marketing campaign, and capture market
21   share from competitors.
22         107. Hereinafter, the false and misleading statements set forth above, including
23   (i) the 2=1 Claim, (ii) the 500 mg Claim, (iii) the Mother Claim, (iv) the Ashwa
24   Concentration Claim, (v) the Calorie Claim, (vi) the Clinically-Proven Claim, and (vii)
25   the Organic Claim may be collectively referred to as “Defendants’ False and Misleading
26   Claims.”
27   ///
28


                                               41
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 43 of 52 Page ID #:43




1    V.     DEFENDANTS’ FALSE AND MISLEADING CLAIMS HAVE INJURED
2           CONSUMERS.

3           108. Defendants prominently advertise the alleged health benefits of the Goli
4    Gummies to deceive consumers into buying them, and Defendants’ False and
5    Misleading Claims about those health benefits have at least the tendency to deceive a
6    substantial portion of the intended audience. Defendants’ false advertising about the
7    health benefits of Goli Gummies goes to the efficacy and inherent qualities and
8    characteristics of Goli Gummies; namely, their supposed ability to deliver a swath of
9    health benefits by doing nothing more than enjoying tasty gummies.
10          109. Consumers who are actual and potential consumers of dietary supplements
11   that provide weight management and related health benefits are and have been misled
12   by Defendants’ False and Misleading Claims.
13          110. Defendants’ False and Misleading Claims involve health issues that would
14   concern reasonable consumers, and are thus presumptively material.             Indeed,
15   Defendants’ False and Misleading Claims relate to the very health benefits for which
16   Goli’s Gummies are marketed and sold, and thus were (and are) material to consumers’
17   purchasing decisions.
18          111. If consumers of the Goli Gummies had known of the true facts (i.e., that
19   the Gummies’ ingredients are not as represented by Defendants and do not provide the
20   promised benefits), they would have behaved differently and not purchased Goli’s
21   Gummies (especially at the price charged by Goli). Additionally, if the true facts were
22   known, Goli would not have been able to achieve the media attention and significant
23   advertising that it did.
24          112. The injuries to consumers discussed above are the types of injury that
25   consumers could not have reasonably avoided since they were unaware that the
26   statements Defendants made about the Goli Gummies were false and misleading.
27   Defendants overpromised and under delivered, giving consumers less than what was
28


                                               42
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 44 of 52 Page ID #:44




1    promised and potentially putting consumers (who understandably thought they were
2    ingesting something that would provide particular health benefits) in danger as a result.
3          113. Without injunctive relief from this Court, consumers will continue to suffer
4    injuries, including a threat to their health and safety. When a company says that its
5    products provide health benefits and reduce risk factors for serious health conditions,
6    consumers need to be able to rely on those promises.
7    VI.   DEFENDANTS’ FALSE AND MISLEADING CLAIMS HAVE INJURED
8          GOLO.
9          114. Through Defendants’ False and Misleading Claims, Defendants have
10   diverted consumers (and sales) away from competitors to Goli. Because Goli and
11   GOLO compete for the same customers looking for the same weight management,
12   appetite control, and other health benefits, Defendants’ False and Misleading Claims
13   promising those benefits by merely popping a couple of gummies each day have
14   diverted consumers away from competitors like GOLO to Goli. Everyone is looking
15   for easier routes to weight management and better health, and Goli seizes on that desire
16   by offering an inexpensive bottle of tasty gummies falsely promising those benefits.
17   GOLO’s alternative is at an immediate disadvantage (even though it is a proven plan
18   that offers long-term benefits). GOLO has lost sales and is likely to continue to lose
19   sales to Goli because of Defendants’ False and Misleading Claims.
20         115. Defendants’ False and Misleading Claims also taint the reputation and
21   marketability of its competitors’ products, including GOLO’s, because consumers are
22   led to believe that Goli’s Gummies provide the same benefits in a different (and easier)
23   form. Thus, Defendants’ False and Misleading Claims are causing immediate and
24   irreparable injury to GOLO, including injury to GOLO’s business, reputation, and
25   goodwill.
26         116. Defendants’ False and Misleading Statements divert sales away from
27   companies, like GOLO, who offer competing products but are following the rules and
28   only making true claims about the characteristics, qualities and benefits of their


                                                43
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 45 of 52 Page ID #:45




1    products, which also requires significant investment in research efforts designed to
2    ensure their products are as advertised. By doing so, Defendants are unfairly competing
3    and diverting consumers away from competitors who follow the rules.
4          117. GOLO has lost revenue, and will continue to lose revenue, as consumers
5    purchase Goli’s Gummies instead of GOLO’s products due to Defendants’ False and
6    Misleading Claims and the financial, media and reputational benefits derived from such
7    claims.
8          118. Had Defendants not made the False and Misleading Claims and consumers
9    had instead known the truth about the qualities of the Goli Gummies, Defendants would
10   not have been as successful. As such, Defendants have been unjustly enriched.
11         119. Without injunctive relief from this Court, GOLO will continue to suffer
12   injury in the form of lost sales, loss of market share, loss of goodwill, and harm to its
13   reputation all because of Defendants’ False and Misleading Claims.
14             COUNT I – FALSE ADVERTISING UNDER FEDERAL LAW
15                                      (Against All Defendants)
16         120. GOLO repeats and realleges each of the numerical paragraphs both above
17   and below as if fully set forth herein.
18         121. The acts of Defendants as set forth above and below, including the
19   advertising and dissemination of Defendants’ False and Misleading Claims, constitute
20   false advertising in violation of 15 U.S.C. § 1125(a). As a result of Defendants’ actions,
21   GOLO has suffered, and will continue to suffer, damages in an amount to be determined
22   at trial. Further, Defendants have caused, and will continue to cause, immediate and
23   irreparable injury to GOLO, including injury to GOLO’s business, reputation and
24   goodwill, for which there is no adequate remedy at law. GOLO is therefore entitled to
25   an injunction under 15 U.S.C. §1116 restraining Defendants from engaging in future
26   acts of false advertising and ordering removal of all of Defendants’ false
27   advertisements.
28


                                                44
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 46 of 52 Page ID #:46




1          122. The acts of Defendants as set forth above and below constitute false and
2    misleading representations of fact in commercial advertising or promotion, in interstate
3    commerce in connection with goods or services, where Defendants’ representations
4    misrepresent the nature and/or qualities and/or benefits of Goli’s Gummies, and GOLO
5    has been damaged and is likely to be damaged in the future by Defendants’ acts.
6          123. The acts of Defendants as set forth above and below, particularly
7    Defendants’ False and Misleading Claims, caused commercial injury to GOLO, with
8    such injury harming GOLO’s ability to compete with Defendant Goli.
9          124. The acts of Defendants as set forth above and below, particularly
10   Defendants’ False and Misleading Claims in the commercial advertising and promotion
11   of Goli’s Gummies, are the proximate cause of GOLO s injury. Defendants’ False and
12   Misleading Claims are material and likely to influence the purchasing decisions of
13   actual and prospective purchasers of Goli and GOLO products. Defendants’ False and
14   Misleading Claims actually confuse and deceive, or have the tendency to, and are likely
15   to confuse and deceive an appreciable number of relevant consumers. Defendants’
16   False and Misleading Claims deceived consumers which caused those consumers to
17   withhold trade from GOLO.
18         125. Pursuant to 15 U.S.C. § 1117, GOLO is further entitled to recover from
19   Defendants the damages sustained by GOLO because of Defendants’ acts in violation
20   of 15 U.S.C. 1125(a). As a result of the acts complained herein, GOLO has suffered
21   damages in excess of this Court’s minimum jurisdiction, the precise amount of which
22   will be proven at trial.
23         126. Pursuant to 15 U.S.C. § 1117, GOLO is further entitled to recover from
24   Defendants the gains, profits, market value, and advantages that Defendants have
25   obtained because of Defendants’ acts in violation of 15 U.S.C. § 1125(a), the precise
26   amount of which will be proven at trial.
27         127. Pursuant to 15 U.S.C. § 1117, GOLO is further entitled to recover the costs
28   of this action. Moreover, Defendants’ conduct was undertaken willfully and with the


                                                45
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 47 of 52 Page ID #:47




1    intent to causes confusion, mistake, or deception, making this an exceptional case
2    entitling GOLO to recover additional damages, up to three times the amount of actual
3    damages, and reasonable attorneys’ fees.
4          128. Defendants’ False and Misleading Claims will continue to divert sales to
5    Goli at the expense of GOLO, and have lessened, are lessening, and will continue to
6    lessen the goodwill enjoyed by GOLO products if not enjoined. The legal remedies
7    available to GOLO are alone inadequate to remedy and compensate GOLO for the
8    injuries it has sustained, and if not enjoined will continue to sustain, due to Defendants’
9    unlawful conduct.
10         COUNT II -- UNFAIR COMPETITION UNDER CALIFORNIA LAW
11                                  (Against All Defendants)
12         129. GOLO repeats and realleges each of the numerical paragraphs both above
13   and below as if fully set forth herein.
14         130. The acts of Defendants as set forth above and below constitute unfair,
15   unlawful, and/or fraudulent business practices in violation of California Business and
16   Professions Code § 17200.
17         131. Defendants’ actions described herein constitute unfair business practices
18   as Defendants have made false and misleading statements about Goli’s Gummies.
19   Defendants’ actions described herein have injured GOLO and others in the marketplace
20   because they have competed using false advertising, thus unfairly acquiring customers
21   through unfair means.
22         132. Defendants’ actions described herein constitute unlawful business
23   practices, for violations of at least the following laws:
24                • The Lanham Act, 15 U.S.C. § 1125, which prohibits false advertising;
25                • California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500
                    et seq.;
26
                  • The FTC’s requirement that all health claims be supported by
27                  “competent and reliable scientific data.” (15 U.S.C. § 45, et seq.);
28


                                                 46
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 48 of 52 Page ID #:48




1                • Legal standards regarding paid product endorsements and related
                   requirements related to disclosures of material connections. (16
2                  C.F.R. §§ 255.0, et seq.).
3          133. Defendants’ actions described herein also constitute fraudulent business

4    practices. Specifically, Defendants’ statements about the properties and abilities of

5    Goli’s Gummies were false and misleading, and Defendants knew their claims were

6    false and misleading.

7          134. Defendants have deceived members of the public into believing that the

8    Goli Gummies have qualities and abilities that they do not have.         Specifically,

9    Defendants have made multiple false and misleading claims on product packaging,

10   through Goli’s website, sponsored ads on social media, and in other promotional

11   material. Moreover, Defendants Goli and Bitensky, through their hybrid multi-level

12   marketing scheme, pay countless influencers to disseminate these claims knowing them

13   to be false. In doing so, Goli and Bitensky intentionally cause Defendants’ False and

14   Misleading Claims to be spread far and wide, thereby intentionally giving them an air

15   of independent credibility and further exacerbating the harm to consumers and

16   competitors, including GOLO.

17         135. Defendants’ actions constitute fraudulent misrepresentations that directly

18   resulted in injury to GOLO, consumers, and others. Consumers relied on Defendants’

19   misrepresentations regarding the properties of Goli’s Gummies when purchasing those

20   goods to those consumers harm, and the harm of GOLO, who lost these sales because

21   of Defendants’ False and Misleading Claims.

22         136. Defendants’ actions resulted in substantial injury to both GOLO and

23   consumers, wherein that injury is not outweighed by any countervailing benefits to

24   consumers or to competition, and, is not an injury that consumers themselves could

25   reasonably have avoided.

26         137. As a result of Defendants’ actions, consumers will continue to be deceived

27   and purchase Goli’s Gummies when the Gummies do not contain the qualities and

28   properties that the consumers are paying for, and consumers will further be endangered


                                              47
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 49 of 52 Page ID #:49




1    by purchasing Goli’s Gummies because of Defendants False and Misleading Claims
2    about those Gummies which relate to the consumers’ health.
3          138. As a result of Defendants’ actions, GOLO has suffered and will continue
4    to suffer injury to its business, reputation, and goodwill. GOLO has suffered an injury
5    in fact as a direct result of the unfair competition of Defendants, including lost sales.
6    GOLO has also incurred certain costs because of Defendants’ unfair competition.
7          139. Defendants have derived and received, and will continue to derive and
8    receive, gains, profits, and advantages from Defendants’ unfair, unlawful, and/or
9    fraudulent business practices in an amount that will be proven at trial.
10         140. Furthermore, without injunctive relief from this Court, Defendants will
11   continue to derive and receive, gains, profits, and advantages from consumers, and
12   GOLO will continue to suffer injury in the form of lost sales, lost market share, and lost
13   goodwill, because of Defendants’ actions.
14         141. Additionally, if injunctive relief is not issued, the public at large will be
15   deceived into purchasing Goli’s products, which could be harmful to the public’s health
16   due to the fact Defendants make false and misleading statements about the health
17   benefits of the Goli Gummies.
18         142. As a result of Defendants’ unfair, unlawful, and fraudulent business
19   practices, GOLO is entitled to injunctive relief to prohibit Defendants from continuing
20   to act in this manner.
21         143. As a result of Defendants’ unfair, unlawful, and fraudulent business
22   practices, GOLO is entitled to restitution at an amount to be proven at trial.
23                    COUNT III -- UNFAIR COMPETITION UNDER
24                      CALIFORNIA LAW (FALSE ADVERTISING)
25                                  (Against All Defendants)
26         144. GOLO repeats and realleges each of the numerical paragraphs both above
27   and below as if fully set forth herein.
28


                                                 48
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 50 of 52 Page ID #:50




1          145. Defendants’ False and Misleading Claims as described above violate
2    California’s False Advertising Law, California Business & Professions Code § 17500.
3          146. Section 17500 makes it unlawful for anyone to make “any statement,
4    concerning . . . real or personal property . . . which is untrue or misleading, and which
5    is known, or which by the exercise of reasonable care should be known, to be untrue or
6    misleading.”
7          147. On information and belief, Defendants have made and will continue to
8    make substantial profits and gains to which they are not in law or equity entitled.
9          148. On information and belief, Defendants intend to continue their infringing
10   acts, unless restrained by this Court.
11         149. Defendants’ acts have damaged and will continue to damage GOLO, and
12   GOLO has no adequate remedy at law.
13                                  PRAYER FOR RELIEF
14         WHEREFORE, GOLO prays for judgment against Defendants for the
15   following relief:
16         1.       A preliminary and permanent injunction requiring Defendants to
17   discontinue advertising, marketing, packaging, disseminating, using and otherwise
18   making false and misleading statements, whether express or implied, about Goli’s
19   products, including without limitation any of the following claims and any similar
20   claims:
21                  a.   The 2=1 Claim or any other claim that Goli’s Gummies have the
                         same benefits as traditional (or liquid) apple cider vinegar without
22                       credible scientific studies using Goli’s products as formulated and
                         sold;
23
                    b.   The 500 mg Claim;
24
                    c.   The Mother Claim;
25
                    d.   The Ashwa Concentration Claim;
26
                    e.   The Calorie Claim;
27
28


                                                49
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 51 of 52 Page ID #:51




1                 f.     The Clinically-Proven Claim or any other claim that health
2                        benefits are proven or established (without regard to the exact
                         phrasing used) for any Goli product without first conducting
3                        credible clinical studies using the product formulation as sold by
4                        Goli; and

5                 g.     The Organic Claim.

6           2.    Injunctive relief requiring Defendants to provide, in any future advertising,
7    citation to studies conducted using Goli’s actual products or product formulation
8    supporting any health benefits claims regarding Goli products;
9           3.    Compensatory damages;
10          4.    Treble damages pursuant to 15 U.S.C. § 1117(a);
11          5.    Punitive damages;
12          6.    Actual damages;
13          7.    Disgorgement of profits;
14          8.    Interest at the legal rate per annum;
15          9.    All costs of suit;
16          10.   Attorneys’ fees; and
17          11.   Such other relief as this Court deems just and proper.
18                               DEMAND FOR JURY TRIAL
19          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Central
20   District of California L.R. 38-1, GOLO hereby demands a trial by jury of all issues so
21   triable.
22   ///
23
24
25
26
27
28


                                                50
Case 2:21-cv-02348-VAP-MAA Document 1 Filed 03/17/21 Page 52 of 52 Page ID #:52




1    DATED: March 15, 2021                 KIRKLAND & ELLIS LLP
2
                                            /s/ Allison W. Buchner
3
                                           Diana M. Torres (SBN 162284)
4                                          diana.torres@kirkland.com
                                           Allison W. Buchner (SBN 253102
5                                          allison.buchner@kirkland.com
                                           KIRKLAND & ELLIS LLP
6                                          2049 Century Park East, Suite 3700
                                           Los Angeles, CA 90067
7                                          Telephone: (310) 552-4200
                                           Facsimile: (310) 552-5900
8
                                           Attorneys for Plaintiff
9                                          GOLO, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          51
